DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered. 
RESPONSE TO AMENDMENT
	The arguments filed on 11/15/21 are acknowledged.   Claims 2-6, 9, 11, 12, 15-19, and 24 are canceled.  Claim 14 is withdrawn.  Claims 1, 7-8, 10, 13, 20-23, and 25-31 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, 13, 20-23, and 25-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomik USPA_20030218022_A1 in view of Rosinski WO_9712758_A1 and Tai USPA_20050148268_A1.
1.	Regarding Claims 1, 7, 8, 10, 20-23, and 25-31, Chomik discloses using blown film process to produce multilayer films (paragraph 0036) for packaging (paragraph 0007) malodorous waste items such as soiled diapers wherein said multilayer film has a nylon (corresponds to claimed polyamide 6 or 66) layer (corresponds to claimed oxygen barrier layer) sandwiched between two layers (corresponds to claimed inner and outer layers) made of high density polyethylene (paragraph 0039).  Chomik does not mandate crosslinking.
2.	However, Chomik does not disclose the claimed ethylene alpha olefin copolymer of instant, independent Claims.  Also, Chomik does not suggest the claimed substantially non-resilient material.  Finally, Chomik does not disclose the claimed intermediate layer comprising adhesive resin.
3.	Rosinski discloses films for packaging (Abstract) that exhibits good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life (Page 3, Lines 21-26), good sealability (Page 6, Lines 6-10), and good adhesion (Page 4, Lines 29-31) comprising olefin layers used as outer layers (corresponding to Applicants’ “outer layer” and “inner layer” where the latter is in actuality another outer layer) (Claims 1, 2, 11, 13, and 17). Rosinski discloses that said 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer and inner layers, of Chomik, by using the afore-mentioned ethylene octene copolymers, of Rosinski.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life, good sealability, and good adhesion.
5.	Tai discloses using an adhesive that can be made of maleic anhydride grafted olefin polymer (corresponds to claimed adhesive material) that can be used in the form of a layer (corresponds to claimed intermediate layer comprising an adhesive) (Abstract) in the making of diapers wherein the diaper gains mechanical direction and cross direction strengths (paragraph 0020).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multilayer, of Chomik, by including the aforementioned layer comprising adhesive within its construction, as disclosed by Tai.  One of ordinary skill in the art would have been motivated in including said layer with adhesive in order to strengthen in the mechanical and cross directions of its product.  
7.	Although the claimed grammage is not disclosed, it is known that relatively thicker films results in providing barrier properties as mentioned previously.  Therefore, the Examiner respectfully submits that given that the material and density of the applied art of record are known and the same as that being claimed by Applicants, it would be 
8.	Given the similarities between the claimed limitations and that which is being taught and suggested by Chomik in view of Rosinski and Tai it would be expected for the latter to inherently possess the claimed property of shrinkage.
9.	Regarding Claim 13, Chomik in view of Rosinski and Tai suggests using nylon of BASF (Chomik:  paragraph 0040) which comprise both homopolymers and copolymers.
Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. 
Applicants state: “Applicant respectfully submits that the cited passage of Rosinski at page 16, lines 22-25 merely suggests that ethylene octene copolymer is a preferred homogeneous ethylene/alpha-olefin copolymer. However, that would presuppose that first a homogeneous ethylene/alpha-olefin copolymer is selected, which itself is not mentioned as a preferred alternative for the polyolefin.”
The Examiner respectfully submits that Rosinski discloses that said olefins can be ethylene octene copoylmers (Page 14, Lines 1-5) and this is what is “most preferable” (Page 16, Lines 22-25). The choices disclosed by Rosinski are less than a handful; as such, the embodiments are limited and within the scope of one of ordinary skill in the art to try without undue hardship.
Applicants state: “Moreover, with regard to the density of the ethylene/alpha-olefin copolymer, the Patent Office refers to Rosinski, page 18, lines 16-28. However, applicant respectfully submits that this passage describes a density of 0.91 to 0.94 for linear low-density polyethylene (LLDPE), not for ethylene octene copolymer.”
The Examiner respectfully submits that Rosinski discloses using ethylene/alpha-olefin copolymers such as those made from Affinity resins of Dow (Page 18, Lines 28-31). There are many references to ethylene octene copolymers under the Affinity commercial brand made by Dow that disclose the density to be less than 0.95. See for example: USPA_20150122129, US 20130255498 A1, US 20110285048 A1, US 20110039064 A1, US 20040115453 A1, US 20070098933 A1, US 20060188676 A1, amongst many more.
Applicants state: “Applicant respectfully submits, however, that Tai relates to a significantly different technical field from the presently disclosed and claimed methods of using multilayer films for packaging malodorous waste or the malodorous waste packaging films of Chomik. More particularly, applicant respectfully submits that Tai relates to non-woven composite fabrics (see Tai, paragraph [0002]) for use as panty liners, disposable diapers, sanitary napkins and surgical clothes. See Tai, paragraph [0004]. According to claim 1 of Tai, the non-woven composite fabric comprises at least two carded web, spunbonded web, meltblown web, or air-laid web layers, wherein at least one layer of the above webs includes an adhesive fiber comprising maleic acid or maleic anhydride grafted olefin polymers. Applicant respectfully submits that it is unclear how one of ordinary skill in the art would take the teachings of adhesive fibers in a layer of the composite fabric of Tai to modify the multilayer plastic film of Chomik to include an adhesive intermediate layer.”
The Examiner respectfully submits that Chomik itself discloses using its film invention in diapers (paragraph 0020).
Applicants state: “Applicant respectfully submits that density is a particular feature of the claimed subject matter and that the presently disclosed and claimed film goes beyond providing any multilayer film and merely reducing grammage by routine experimentation. As noted hereinabove, the object of the presently disclosed subject matter is to provide a multilayer film that has the following properties: (1) a barrier to odors; (2) proper deadfold properties to that it is compressed efficiently in a cassette; and (3) sufficient mechanical properties (e.g., tensile strength at break and elongation). That a film achieving all of these properties can at the same time be provided in a very lightweight multilayer film was unexpected prior to the presently disclosed subject matter.”
The Examiner respectfully submits that property “1” is taught by the applied grounds of rejections. Properties “2” and “3” are not found in the independent claims. Moreover, Applicants have not indicated how such properties would not be inherently found given that the applied art of record substantially teaches the claimed invention.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 16, 2021